Citation Nr: 1015970	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-16 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to eligibility for nonservice-connected 
pension.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
September 1974 to February 1975, with the Missouri Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends, in essence, that service connection is 
warranted for PTSD based on service incurrence.  He claims 
that he was sexually assaulted by his Sergeant in service, 
and as a result, he presently has PTSD.  He also maintains 
that he warrants nonservice-connected pension base on his 
ACDUTRA service.  

A review of the evidence of record reveals that the Veteran 
served on ACDUTRA and asserts he warrants service connection 
for PTSD as a result of that service.  

In a July 2005 VA outpatient treatment report, it is noted 
that the Veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  However, the SSA 
records are not in the claims file, and VA has a statutory 
duty to obtain these records.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2009); see Dixon v. 
Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992).  These records should be obtained 
on remand.  See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Additionally, the Veteran served with the Missouri Army 
National Guard.  He asserts that he was sexually assaulted 
while serving with his unit.  Although there has been a 
search for the Veteran's service treatment and personnel 
records, there has not been a search request made with the 
Missouri Army National Guard for any of the Veteran's records 
that they may have associated with his unit.  A request of 
the Missouri Army National Guard records should be made prior 
to final adjudication of the claim.  

Further, in a May 2009 statement to VA, the Veteran indicated 
that he was diagnosed in April 2009 with PTSD at the VA 
outpatient treatment clinic, Quincy, Illinois.  He also 
stated that he was treated at that clinic and also would be 
receiving counseling for his PTSD through the VA Medical 
Center, Iowa City, Iowa.  Under the law, VA is required to 
advise claimants for benefits of any missing information that 
would render an application for benefits complete. 38 U.S.C.A 
§§ 5102(b); 5103(a).  VA also has a duty to obtain all 
relevant VA and Governmental records prior to adjudication of 
a claim.  38 U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (Observing that any VA treatment records that 
have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims folder, are in the constructive possession of the 
Board and must be considered).  Those records should be 
obtained and associated with the claims folder in connection 
with his claim.  

Finally, the issue of eligibility for nonservice-connected 
pension will be held in abeyance during the pendency of this 
claim.  Although the Veteran claims benefits in connection 
with his ACDUTRA service, the eligibility of nonservice-
connected pension benefits can not be determined prior to the 
determination of whether service connection for PTSD is 
decided.  See Harris v. Derwinksi, 1 Vet. App. 180 (1991).  
The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2009).  
Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 C.F.R. § 
3.6(a) (2009). In turn, "active duty" is defined as service 
in the Armed Forces.  
38 C.F.R. § 3.6(a), (b) (2009).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components. 38 C.F.R. § 
3.1(a), (b) (2009).  As such, a determination of service 
connection for PTSD must first be made, prior to a 
determination as to whether his ACDUTRA is considered active 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of its 
decision regarding the Veteran's claim for 
SSA disability benefits, as well as the 
medical records relied upon in that 
decision.  Associate those records with 
the claims folder.

2.  Contact the Army Reserve and/or 
National Guard unit wherein the Veteran 
served, or any other appropriate agency, 
and obtain all service treatment and 
personnel records during his period of 
ACDUTRA and associate those records with 
the claims folder.  If no service records 
can be found, or if they have been 
destroyed, that fact should be so noted.  

3.  The RO/AMC will ascertain if the 
Veteran has received any VA medical 
treatment for PTSD that is not evidenced 
by the current record, to include all VA 
outpatient treatment records for PTSD 
since April 2009 from the VA outpatient 
treatment clinic, Quincy, Illinois and VA 
Medical Center, Iowa City, Iowa.  The 
RO/AMC should then obtain these records 
and associate them with the claims folder.

4.  Advise the Veteran in accordance with 
the provisions of 38 C.F.R. § 3.304(f)(3) 
of the alternative sources of evidence 
that may be used to substantiate the claim 
for service connection for PTSD based upon 
in-service personal assault.

5.  If the VA records are located and the 
Veteran presents with a diagnosis of PTSD, 
a VA psychiatric examination should be 
granted.  The claims folder and a copy of 
this remand, including the evidentiary 
summary provided above, will be reviewed 
by the examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review in any 
report generated as a result of this 
examination.  

If the Veteran's claimed stressors are 
substantiated, the examiner must be 
advised of the specific corroborated 
stressors.  If the stressors are not 
corroborated, the examiner will be asked 
if the evidence indicates that a personal 
assault occurred in service that caused 
PTSD - whatever the findings, the examiner 
must state the precise medical and factual 
basis for the findings, in accordance with 
the DSM-IV, and as evidenced by the 
record.  

6.  Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for PTSD, as a result of a 
personal assault.  The RO/AMC must ensure 
that all directed factual and medical 
development as noted above is completed.  
In the event that the examination report 
does not contain sufficient detail, the 
RO/AMC must take any appropriate action by 
return of the report to the examiner for 
corrective action.  See 38 C.F.R. § 4.2.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
should be provided with an appropriate 
Supplemental Statement of the Case, and 
should be given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


